Johnson, Presiding Judge.
Robert Pogany was charged with four traffic violations: (1) HOV violation, (2) attempting to flee and elude, (3) reckless driving, and *213(4) improper backing. After a bench trial in the City Court of Atlanta, he was found guilty of all charges, fined, and had his driver’s license suspended.
Decided April 12, 2001.
David J. Reed, for appellant.
Joseph J. Drolet, Solicitor-General, Katherine Diamandis, Assistant Solicitor-General, for appellee.
In nine enumerations of error, Pogany contends the City Court of Atlanta lacks constitutional existence and jurisdiction under our state constitution. However, a review of the record in this case reveals that Pogany failed to raise these constitutional issues in the trial court. The Supreme Court of Georgia has consistently held that a constitutional challenge must be made as soon as possible and certainly before the return of the guilty verdict.1 Because Pogany gambled on an acquittal and waited to challenge the constitutional existence and jurisdiction of the City Court of Atlanta until after he was convicted by that court, he is barred from raising the issues on appeal.2
Moreover, the Supreme Court of Georgia recently ruled on the very issues raised by Pogany. In Wickham v. State 3 the Supreme Court held that the City Court of Atlanta does not lack constitutional existence and that, therefore, its exercise of jurisdiction does not run afoul of state or federal due process. Thus, even if he had not waived his constitutional challenges, Pogany’s enumerations of error would lack merit.

Judgment affirmed.


Ruffin and Ellington, JJ, concur.


 See Hardeman v. State, 272 Ga. 361, 362 (529 SE2d 368) (2000).


 Id.


 273 Ga. 563 (544 SE2d 439) (2001).